DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins et al. (US Pub. No. 2011/0042218).
Claims 1 and 5: Hawkins et al. teach an electrodialysis cell comprising: a housing (Fig. 6, 128; Fig.8C, 129) defining an internal chamber, said housing comprising: an inlet end configured to receive a feed fluid [0062](116); and an outlet end [0062](118) in fluid communication with said inlet end; a core (106) positioned within the internal chamber of said housing; a first electrode positioned in the internal chamber adjacent said housing (Fig. 6, 124); a second electrode coupled to said core and spaced from said first electrode (Fig. 6, 128); and a membrane assembly positioned between said first electrode and said second electrode in a spiral wound configuration, said membrane assembly comprising a plurality of ion exchange membranes spaced from each other (Fig. 6, 12 and 14) to define a plurality of fluid channels between said inlet end and said outlet end (Fig. 6, space/channels between the spacer and next bipolar membrane layer).
Claim 2: Hawkins et al. teach a bipolar exchange membrane (Fig. 6, combination of 12 and 14).
Claim 3: there are anion (14) and cation (14) exchange layers.
Claim 4: there are anion (14) and cation (14) exchange layers.
Claim 6: the dilute, acid, and base channel form between the membrane and spacer layers.
Claim 7: Hawkins et al. teach a spacer (80).
Claim 8: Hawkins et al. teach that the second electrode (128) is a plate type electrode [0063] and is coupled to the membrane (Fig. 128 next to the membrane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. as applied to claim 1 above, and further in view of Ziegler (USP 4019988).
Claim 9: Hawkins et al. do not teach a lip portion radially extending from said core body, said lip portion coupled to said membrane assembly.
In the analogous art of spiral wound filter membrane assemblies, Ziegler teaches a spiral wound assembly wherein the core comprises a longitudinal notch (analogous to a lip) (col. 3, lines 64-66) that accepts the end portion of the membrane and allows the assembly to be “positioned flush and tangent to the periphery of the core, permitting a gradual transition from the level of the first layer of membrane and support material to the successive layers on top of it”. 
It is well-known in the spiral wound membrane art that the ends of the membrane should be tapered or the center core must be shaped so as to properly receive the first end of the membrane stack so that the center does not have inconsistent attachment or undesired gaps. This defect is seen in Hawkins et al. in Figure 6 and the benefit of transitional contact between the membranes and the core is discussed in paragraph [0056]. Ziegler teaches a center core of a spiral wound membrane comprising a lip (Fig. 8, 30) which allows for a flush and tangent contact of the membrane to the core permitting a gradual transition from the level of the first layer of membrane and support material to the successive layers on top of it. This is an obvious alternative method of forming the membrane assembly to reduce the gaps in contact as is well-recognized in the art. The simple substitution of one known element for another to obtain predictable results is obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. as applied to claim 1 above, and further in view of Holmes et al. (US Pub. No. 2006/0137986).
Claim 10: Hawkins et al. do not teach multiple outlets, each outlet and sealing member for the outlet.
Holmes et al. teach a device similar to Hawkins et al., the apparatus comprising a base (230) having multiple base ports (302a-302c). Each port has a groove (303, 312) for placement of rim seals around the port (304) [0035]. Fluid pass through the ports implying connectivity to fluid channels [0008, 0043]. The outlets allow for outflow of fluid to various desired channels [0070].
One of ordinary skill in the art at the time of the invention would have found it obvious to provide multiple outlet ports for directing outlet flow as needed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778